Exhibit 10.1

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

                This Securities Purchase Agreement (this “Agreement”) is dated
as of April 18, 2007, by and among Castle Brands Inc., a Delaware corporation
(the “Company”), and each purchaser identified on the signature pages hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

RECITALS

                                A.            The Company and each Purchaser is
executing and delivering this Agreement in reliance upon the exemption from
securities registration afforded by Section 4(2) of the Securities Act of 1933,
as amended (the “Securities Act”), and Rule 506 of Regulation D (“Regulation D”)
as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act.

                                B.            Each Purchaser, severally and not
jointly, wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, (i) that aggregate number of shares of the
common stock, par value $0.01 per share (the “Common Stock”), of the Company,
set forth below such Purchaser’s name on the signature page of this Agreement
(which aggregate amount for all Purchasers together shall be 3,520,035 shares of
Common Stock and shall be collectively referred to herein as the “Shares”) and
(ii) warrants, in substantially the form attached hereto as Exhibit A (the
“Warrants”), to acquire up to that number of additional shares of Common Stock
equal to 40% of the number of Shares purchased by such Purchaser (rounded up to
the nearest whole share) (the shares of Common Stock issuable upon exercise of
or otherwise pursuant to the Warrants collectively are referred to herein as the
“Warrant Shares”).

                                C.            The Shares, the Warrants and the
Warrant Shares collectively are referred to herein as the “Securities”.

                                D.            The Company has engaged Piper
Jaffray & Co. as its placement agent (the “Placement Agent”) for the offering of
the Securities on a “best efforts” basis.

                                E.             Contemporaneously with the
execution and delivery of this Agreement, the parties hereto are executing and
delivering a Registration Rights Agreement, substantially in the form attached
hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to which,
among other things, the Company will agree to provide certain registration
rights with respect to the Shares and the Warrant Shares under the Securities
Act and the rules and regulations promulgated thereunder and applicable state
securities laws.

                NOW, THEREFORE, IN CONSIDERATION of the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Company and the
Purchasers hereby agree as follows:

ARTICLE I.
DEFINITIONS

                1.1           Definitions. In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms shall have the meanings indicated in this Section 1.1:

                                “Action” means any action, suit, inquiry, notice
of violation, proceeding (including any partial proceeding such as a deposition)
or investigation pending or, to the Company’s Knowledge, threatened in writing
(or otherwise) against the Company, any Subsidiary or any of their respective

1

--------------------------------------------------------------------------------




properties or any officer, director or employee of the Company or any Subsidiary
acting in his or her capacity as an officer, director or employee before or by
any federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

                                “Affiliate” means, with respect to any Person,
any other Person that, directly or indirectly through one or more
intermediaries, Controls, is controlled by or is under common control with such
Person, as such terms are used in and construed under Rule 144. With respect to
a Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

                                “Agreement” shall have the meaning ascribed to
such term in the Preamble.

                                “Business Day” means a day, other than a
Saturday or Sunday, on which banks in New York City are open for the general
transaction of business.

                                “Buy-In” has the meaning set forth in Section
4.1(f).

                                “Buy-In Price” has the meaning set forth in
Section 4.1(f).

                                “Cash Placement Agent Fee” means the cash fee to
be paid to the Placement Agent for services rendered to the Company in
connection with the offering of the Securities.

                                “Closing” means the closing of the purchase and
sale of the Shares and the Warrants pursuant to this Agreement.

                                “Closing Bid Price”  means, for any security as
of any date, the last closing price for such security on the Principal Trading
Market, as reported by Bloomberg, or, if the Principal Trading Market begins to
operate on an extended hours basis and does not designate the closing bid price
then the last bid price of such security prior to 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if the Principal Trading Market is not the
principal securities exchange or trading market for such security, the last
closing price of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing price of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price is reported for such security
by Bloomberg, the average of the bid prices of any market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Closing Bid Price cannot be calculated
for a security on a particular date on any of the foregoing bases, the Closing
Bid Price of such security on such date shall be the fair market value as
mutually determined by the Company and the holder. If the Company and the holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 10 of the Warrants. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period..

                                “Closing Date” means the Trading Day when all of
the Transaction Documents have been executed and delivered by the applicable
parties thereto, and all of the conditions set forth in Sections 2.1, 2.2, 5.1
and 5.2 hereof are satisfied, or such other date as the parties may agree.

                                “Commission” has the meaning set forth in the
Recitals.

                                “Common Stock” has the meaning set forth in the
Recitals, and also includes any securities into which the Common Stock may
hereafter be reclassified or changed.

2

--------------------------------------------------------------------------------






                                “Common Stock Equivalents” means any securities
of the Company or any Subsidiary which would entitle the holder thereof to
acquire at any time Common Stock, including, without limitation, any debt,
preferred stock, rights, options, warrants or other instrument that is at any
time convertible into or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock or other securities that entitle the holder to
receive, directly or indirectly, Common Stock.

                                “Company Counsel” means Patterson Belknap Webb &
Tyler LLP.

                                “Company Deliverables” has the meaning set forth
in Section 2.2(a).

                                “Company’s Knowledge” means with respect to any
statement made to the knowledge of the Company, that the statement is based upon
the actual knowledge of the officers of the Company having responsibility for
the matter or matters that are the subject of the statement.

                                “Control” (including the terms “controlling”,
“controlled by” or “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

                                “Disclosure Materials” has the meaning set forth
in Section 3.1(h).

                                “Effective Date” means the date on which the
initial Registration Statement required by Section 2(a) of the Registration
Rights Agreement is first declared effective by the Commission.

                                “Effectiveness Deadline” means the date on which
the initial Registration Statement is required to be declared effective by the
Commission under the terms of the Registration Rights Agreement.

                                “Environmental Laws” has the meaning set forth
in Section 3.1(l).

                                “Exchange Act” means the Securities Exchange Act
of 1934, as amended, or any successor statute, and the rules and regulations
promulgated thereunder.

                                “GAAP” means U.S. generally accepted accounting
principles, as applied by the Company.

                                “Inactive Subsidiaries” means the Company’s
Subsidiaries that do not conduct any business.

                                “Indemnified Person” has the meaning set forth
in Section 4.11(b).

                                “Intellectual Property” has the meaning set
forth in Section 3.1(r).

                                “Irrevocable Transfer Agent Instructions” means,
with respect to the Company, the Irrevocable Transfer Agent Instructions, in the
form of Exhibit E, executed by the Company and delivered to and acknowledged in
writing by the Transfer Agent.

                                “Lien” means any lien, charge, claim,
encumbrance, security interest, right of first refusal, preemptive right or
other restrictions of any kind.

                                 “Material Adverse Effect” means any of (i) a
material and adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material and adverse effect on the results of
operations, assets, prospects, business or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) any adverse impairment to the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.

3

--------------------------------------------------------------------------------




                                 “Material Contract” means any contract of the
Company that was filed (or should have been filed) as an exhibit to the SEC
Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

                                “Material Permits” has the meaning set forth in
Section 3.1(p).

                                “New York Courts” means the state and federal
courts sitting in the City of New York, Borough of Manhattan.

                                “Outside Date” means May 4, 2007.

                                “Person” means an individual, corporation,
partnership, limited liability company, trust, business trust, association,
joint stock company, joint venture, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.

                                “Principal Trading Market” means the Trading
Market on which the Common Stock is primarily listed and quoted for trading,
which, as of the date of this Agreement and the Closing Date, shall be the
American Stock Exchange.

                                “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                                “Purchase Price” means $5.97.

                                “Purchaser Deliverables” has the meaning set
forth in Section 2.2(b).

                                “Purchaser Party” has the meaning set forth in
Section 4.11(a).

                                “Registration Rights Agreement” has the meaning
set forth in the Recitals.

                                “Registration Statement” means a registration
statement meeting the requirements set forth in the Registration Rights
Agreement and covering the resale by the Purchasers of the Registrable
Securities (as defined in the Registration Rights Agreement).

                                “Required Approvals” has the meaning set forth
in Section 3.1(e).

                                 “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “SEC Reports” has the meaning set forth in
Section 3.1(h).

                                “Secretary’s Certificate” has the meaning set
forth in Section 2.2(a)(vii).

                                “Securities Act” means the Securities Act of
1933, as amended.

                                “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

4

--------------------------------------------------------------------------------




                                “Subscription Amount” means with respect to each
Purchaser, the aggregate amount to be paid for the Shares and the related
Warrants purchased hereunder as indicated on such Purchaser’s signature page to
this Agreement next to the heading “Aggregate Purchase Price (Subscription
Amount)”.

                                “Subsidiary” means any entity in which the
Company, directly or indirectly, owns capital stock or holds an equity or
similar interest.

                                “Trading Affiliate” has the meaning set forth in
Section 3.2(h).

                                “Trading Day” means (i) a day on which the
Common Stock is listed or quoted and traded on its Principal Trading Market
(other than the OTC Bulletin Board), or (ii) if the Common Stock is not listed
on a Trading Market (other than the OTC Bulletin Board), a day on which the
Common Stock is traded in the over-the-counter market, as reported by the OTC
Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported in the “pink sheets” by Pink Sheets LLC (or any similar organization
or agency succeeding to its functions of reporting prices); provided, that in
the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

                                “Trading Market” means whichever of the New York
Stock Exchange, the American Stock Exchange, the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market or the OTC Bulletin Board on
which the Common Stock is listed or quoted for trading on the date in question.

                                “Transaction Documents” means this Agreement,
the schedules and exhibits attached hereto, the Warrants, the Registration
Rights Agreement, the Irrevocable Transfer Agent Instructions and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

                                “Transfer Agent” means Continental Stock
Transfer & Trust Company or any successor transfer agent for the Company.

                                “Warrants” has the meaning set forth in the
Recitals to this Agreement. The Placement Agent and/or its designees are also
receiving placement agent warrants as compensation for services rendered in
connection with the transactions set forth herein, which warrants shall also
constitute “Warrants” for all purposes hereunder.

ARTICLE II.
PURCHASE AND SALE

                2.1           Closing.

                                (a)           Amount. Subject to the terms and
conditions set forth in this Agreement, at the Closing, the Company shall issue
and sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, such number of Shares of Common Stock equal to the
quotient resulting from dividing (i) the aggregate purchase price for such
Purchaser, as indicated below such Purchaser’s name on the signature page of
this Agreement (the “Subscription Amount”) by (ii) the Purchase Price, rounded
to the nearest whole Share. In addition, each Purchaser shall receive a Warrant
to purchase a number of Warrant Shares equal to 40% of the number of Shares
purchased by such Purchaser, as indicated below such Purchaser’s name on the
signature page to this Agreement. The Warrants shall have an exercise price
equal to $6.57 per Warrant Share.

                                (b)           Closing. The Closing of the
purchase and sale of the Shares and Warrants shall take place at the offices of
Lowenstein Sandler PC, 1251 Avenue of the Americas, New York, New York on the

5

--------------------------------------------------------------------------------




Closing Date or at such other locations or remotely by facsimile transmission or
other electronic means as the parties may mutually agree.

                                (c)           Form of Payment. On the Closing
Date, (i) each Purchaser shall pay its respective Subscription Amount to the
Company for the Shares and the Warrants to be issued and sold to such Purchaser
at the Closing, by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions as set forth on Exhibit H hereto,
(ii) the Company shall irrevocably instruct the Transfer Agent to deliver to
each Purchaser by either electronic delivery to such Purchaser’s balance account
at the Depository Trust Company (“DTC”) or a similar organization or by delivery
of, one or more stock certificates, free and clear of all restrictive and other
legends (except as expressly provided in Section 4.1(b) hereof) evidencing, the
number of Shares such Purchaser is purchasing as is set forth on such
Purchaser’s signature page to this Agreement next to the heading “Number of
Shares to be Acquired”, within three (3) calendar days after the Closing and
(iii) the Company shall issue to each Purchaser a Warrant pursuant to which such
Purchaser shall have the right to acquire such number of Warrant Shares as is
set forth on such Purchaser’s signature page to this Agreement next to the
heading “Underlying Shares Subject to Warrant”, in the case of clauses (ii) and
(iii), duly executed on behalf of the Company and registered in the name of such
Purchaser.

                2.2           Closing Deliveries.  (a)  On or prior to the
Closing, the Company shall issue, deliver or cause to be delivered to each
Purchaser the following (the “Company Deliverables”):

                                                (i)            this Agreement,
duly executed by the Company;

                                                (ii)           one or more stock
certificates, free and clear of all restrictive and other legends (except as
provided in Section 4.1(b) hereof), evidencing the Shares subscribed for by
Purchaser hereunder, registered in the name of such Purchaser as set forth on
the Stock Certificate Questionnaire included as Exhibit C-2 hereto or otherwise
deliver such Shares by electronic delivery to such Purchaser’s balance account
at DTC or a similar organization;

                                                (iii)          a Warrant,
executed by the Company and registered in the name of such Purchaser as set
forth on the Stock Certificate Questionnaire included as Exhibit C-2 hereto,
pursuant to which such Purchaser shall have the right to acquire such number of
Warrant Shares equal to 40% of the number of Shares issuable to such Purchaser
pursuant to Section 2.2(a)(ii), rounded up to the nearest whole share, on the
terms set forth therein;

                                                (iv)          a legal opinion of
Company Counsel, in the form attached hereto as Exhibit D, executed by such
counsel and addressed to the Purchasers and the Placement Agent;

                                                (v)           the Registration
Rights Agreement, duly executed by the Company;

                                                (vi)          duly executed
Irrevocable Transfer Agent Instructions acknowledged in writing by the Transfer
Agent;

                                                (vii)         a certificate of
the Secretary of the Company (the “Secretary’s Certificate”), dated as of the
Closing Date, (a) certifying the resolutions adopted by the Board of Directors
of the Company approving the transactions contemplated by this Agreement and the
other Transaction Documents and the issuance of the Securities, (b) certifying
the current versions of the certificate or articles of incorporation, as
amended, and by-laws of the Company and (c) certifying as to the signatures and
authority of persons signing the Transaction Documents and related documents on
behalf of the Company, in the form attached hereto as Exhibit F;

6

--------------------------------------------------------------------------------




                                                (viii)        the Compliance
Certificate referred to in Section 5.1(h);

                                                (ix)           a certificate
evidencing the formation and good standing of the Company in such entity’s
jurisdiction of formation issued by the Secretary of State (or comparable
office) of such jurisdiction, as of a date within three (3) days of the Closing
Date;

                                                (x)            a certificate
evidencing the Company’s qualification as a foreign corporation and good
standing issued by the Secretary of State (or comparable office) of each
jurisdiction in which the Company is qualified to do business as a foreign
corporation, as of a date within ten (10) days of the Closing Date; and

                                                (xi)           a certified copy
of the Certificate of Incorporation, as certified by the Secretary of State of
the State (or comparable office) of such entity’s jurisdiction of formation, as
of a date within ten (10) days of the Closing Date.

                                (b)           On or prior to the Closing, each
Purchaser shall deliver or cause to be delivered to the Company the following
(the “Purchaser Deliverables”):

                                                (i)            this Agreement,
duly executed by such Purchaser;

                                                (ii)           its Subscription
Amount, in United States dollars and in immediately available funds, in the
amount set forth as the “Purchase Price” indicated below such Purchaser’s name
on the applicable signature page hereto by wire transfer to an account
designated in writing by the Company for such purpose, as set forth on Exhibit H
attached hereto;

                                                (iii)          the Registration
Rights Agreement, duly executed by such Purchaser;

                                                (iv)          a fully completed
and duly executed Selling Stockholder Questionnaire in the form attached as
Annex B to the Registration Rights Agreement; and

                                                (v)           a fully completed
and duly executed Accredited Investor Questionnaire and Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2,
respectively.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

                3.1           Representations and Warranties of the Company. The
Company hereby represents and warrants as of the date hereof and the Closing
Date (except for the representations and warranties that speak as of a specific
date, which shall be made as of such date), to each of the Purchasers and to the
Placement Agent that, except as set forth in the Schedules delivered herewith:

                                (a)           Subsidiaries. The Company has no
direct or indirect Subsidiaries other than those listed in Schedule 3.1(a)
hereto. Except as disclosed in Schedule 3.1(a) hereto, the Company owns,
directly or indirectly, all of the capital stock or comparable equity interests
of each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.

                                (b)           Organization and Qualification.
Except as disclosed in Schedule 3.1(b) hereto, the Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable),

7

--------------------------------------------------------------------------------




with the requisite power and authority to own or lease and use its properties
and assets and to carry on its business as currently conducted. Except as
disclosed in Schedule 3.1(b) hereto, neither the Company nor any Subsidiary is
in violation of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents. The
Company and each of its Subsidiaries is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have a Material
Adverse Effect, and no Proceeding has been instituted, is pending, or, to the
Company’s Knowledge, is threatened in any such jurisdiction revoking, limiting
or curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

                                (c)           Authorization; Enforcement;
Validity. The Company has the requisite corporate power and authority to enter
into and to consummate the transactions contemplated by each of the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby and thereby (including, but not limited to,
the sale and delivery of the Shares and the Warrants and the reservation for
issuance and the subsequent issuance of the Warrant Shares upon exercise of the
Warrants) have been duly authorized by all necessary corporate action on the
part of the Company, and no further corporate action is required by the Company,
its Board of Directors or its shareholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application. Except as set forth on Schedule 3.1(c) hereto, there are no
shareholder agreements, voting agreements, or other similar arrangements with
respect to the Company’s capital stock to which the Company is a party or, to
the Company’s Knowledge, between or among any of the Company’s shareholders.

                                (d)           No Conflicts. The execution,
delivery and performance by the Company of the Transaction Documents to which it
is a party and the consummation by the Company of the transactions contemplated
hereby or thereby (including, without limitation, the issuance of the Shares and
Warrants and the reservation for issuance and issuance of the Warrant Shares) do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound, or affected, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations and the rules and
regulations, assuming the correctness of the representations and warranties made
by the Purchasers herein, of any self-regulatory organization to which the
Company or its securities are subject, including all applicable Trading
Markets), or by which any property or asset of the Company or a Subsidiary is
bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have a Material Adverse Effect.

8

--------------------------------------------------------------------------------




                                (e)           Filings, Consents and Approvals.
Neither the Company nor any of its Subsidiaries is required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more Registration Statements in accordance with the requirements of
the Registration Rights Agreement, (ii) filings required by applicable state
securities laws, (iii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iv) the filing of
any requisite notices and/or application(s) to the Principal Trading Market for
the issuance and sale of the Common Stock and the Warrants and the listing of
the Common Stock for trading or quotation, as the case may be, thereon in the
time and manner required thereby, (v) the filings required in accordance with
Section 4.9 of this Agreement and (vi) those that have been made or obtained
prior to the date of this Agreement (collectively, the “Required Approvals”).

                                (f)            Issuance of the Securities. The
Shares have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents, will be duly and validly issued,
fully paid and nonassessable and free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights. The Warrants have been duly authorized and, when issued and paid for in
accordance with the terms of the Transaction Documents, will be duly and validly
issued, free and clear of all Liens, other than restrictions on transfer
provided for in the Transaction Documents or imposed by applicable securities
laws, and shall not be subject to preemptive or similar rights of shareholders.
The Warrant Shares issuable upon exercise of the Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of the
Transaction Documents and the Warrants will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens, other than restrictions on
transfer provided for in the Transaction Documents or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
shareholders. Assuming the accuracy of the representations and warranties of the
Purchasers in this Agreement, the Shares and the Warrant Shares will be issued
in compliance with all applicable federal and state securities laws. As of the
Closing Date, the Company shall have reserved from its duly authorized capital
stock all of the shares of Common Stock issuable upon exercise of the Warrants.
The Company shall, so long as any of the Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued capital stock, solely for the purpose of effecting the exercise of the
Warrants, all of the shares of Common Stock issuable upon exercise of the
Warrants.

                                (g)           Capitalization. The number of
shares and type of all authorized, issued and outstanding capital stock, options
and other securities of the Company (whether or not presently convertible into
or exercisable or exchangeable for shares of capital stock of the Company) has
been set forth in Schedule 3.1(g). All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance in all material respects with all
applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights or similar rights to
subscribe for or purchase any capital stock of the Company. Except as specified
in Schedule 3.1(g): (i) no shares of the Company’s capital stock are subject to
preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company;
(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is

9

--------------------------------------------------------------------------------



or may become bound; (iv) there are no financing statements securing obligations
in any material amounts, either singly or in the aggregate, filed in connection
with the Company; (v) there are no agreements or arrangements under which the
Company is obligated to register the sale of any of their securities under the
Securities Act (except the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company; (vii) there are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Securities; (viii) the Company does not have any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) the Company has no liabilities or obligations required to
be disclosed in the SEC Reports (as defined herein) but not so disclosed in the
SEC Reports.

                                (h)           SEC Reports. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement and the Schedules to this Agreement (if any),
the “Disclosure Materials”), on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of the date hereof, the Company is not
aware of any event occurring on or prior to the Closing Date (other than the
transactions contemplated by the Transaction Documents) that requires the filing
of a Form 8-K after the Closing. As of their respective dates, or to the extent
corrected by a subsequent restatement, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act and
the rules and regulations of the Commission promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

                                (i)            Financial Statements. The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing (or to the extent corrected by a subsequent restatement). Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries taken as a whole as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company or any Subsidiary is a party or to which the
property or assets of the Company or any of its Subsidiaries are subject are
included as part of or specifically identified in the SEC Reports.

                                (j)            Tax Matters. The Company and each
of its Subsidiaries (i) has accurately and timely prepared and filed all
foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith, with respect to which adequate
reserves have been set aside on the books of the Company and (iii) has set aside
on its books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply, except, in the case of clauses (i) and (ii) above, where the failure to
so pay or file any such tax, assessment, charge or return would not have a
Material Adverse Effect. There are no unpaid taxes

10

--------------------------------------------------------------------------------






in any material amount claimed to be due by the Company or any of its
Subsidiaries by the taxing authority of any jurisdiction.

                                (k)           Material Changes. Since the date
of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in the SEC Reports or as set forth in Schedule
3.1(k) hereto, (i) there have been no events, occurrences or developments that
have had or would have, either individually or in the aggregate, a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting or the
manner in which it keeps its accounting books and records, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its shareholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (other than in connection with
repurchases of unvested stock issued to employees of the Company), (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except Common Stock issued in the ordinary course as dividends on
outstanding preferred stock or pursuant to existing Company stock option or
stock purchase plans or executive and director corporate arrangements disclosed
in the SEC Reports and (vi) there has not been any material change or amendment
to, or any waiver of any material right under, any material contract under which
the Company, any of its Subsidiaries, or any of their respective assets is bound
or subject. Except for the issuance of the Securities contemplated by this
Agreement or as set forth in Schedule 3.1(k) hereto, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

                                (l)            Environmental Matters. To the
Company’s Knowledge, neither the Company nor any of its Subsidiaries (i) is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) owns or operates any
real property contaminated with any substance that is in violation of any
Environmental Laws, (iii) is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or (iv) is subject to any claim relating to
any Environmental Laws; which violation, contamination, liability or claim has
had or would have, individually or in the aggregate, a Material Adverse Effect;
and there is no pending or, to the Company’s Knowledge, threatened investigation
that might lead to such a claim.

                                (m)          Litigation. There is no Action
which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities or (ii)
except as specifically disclosed in the SEC Reports, would, if there were an
unfavorable decision, individually or in the aggregate, have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries, nor, to the Company’s
Knowledge, any current director or officer thereof (in his or her capacity
thereof), is or has been during the five-year period prior to the Closing Date
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, there is not pending or, to the Company’s Knowledge, there is not
contemplated, any investigation by the Commission involving the Company or, to
the Company’s Knowledge, any current or former director or officer of the
Company (in his or her capacity as such). The Commission has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any of its Subsidiaries under the Exchange Act or the
Securities Act.

11

--------------------------------------------------------------------------------






                                (n)           Employment Matters. No labor
dispute exists or, to the Company’s Knowledge, is imminent with respect to any
of the employees of the Company which would have a Material Adverse Effect. None
of the Company’s or any Subsidiary’s employees is a member of a union that
relates to such employee’s relationship with the Company, and neither the
Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and each Subsidiary believes that its relationship
with its employees is good. No executive officer of the Company (as defined in
Rule 501(f) of the 1933 Act) has notified the Company or any Subsidiary that
such officer intends to leave the Company or any such Subsidiary or otherwise
terminate such officer’s employment with the Company or any such Subsidiary. No
executive officer, to the Company’s Knowledge, is in violation of any term of
any employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant which would have a Material Adverse Effect, and the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and its Subsidiaries are in compliance with all U.S. federal, state,
local and foreign laws and regulations relating to employment and employment
practices, terms and conditions of employment and wages and hours, except where
the failure to be in compliance would not, individually or in the aggregate,
have a Material Adverse Effect.

                                (o)           Compliance. Neither the Company
nor any of its Subsidiaries (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any of its Subsidiaries
under), nor has the Company or any of its Subsidiaries received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body having jurisdiction over the Company or
its properties or assets, or (iii) is or has been in violation of, or in receipt
of notice that it is in violation of, any statute, rule or regulation of any
governmental authority applicable to the Company, except in each case as would
not, individually or in the aggregate, have a Material Adverse Effect.

                                (p)           Regulatory Permits. The Company
and each of its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its respective business as described in the SEC
Reports, except where the failure to possess such permits, individually or in
the aggregate, has not and would not have, individually or in the aggregate, a
Material Adverse Effect (“Material Permits”), and (i) neither the Company nor
any of its Subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Material Permits, and (ii) the Company is
unaware of any facts or circumstances that the Company would reasonably expect
to give rise to the revocation or modification of any Material Permits.

                                (q)           Title to Assets. Except as set
forth on Schedule 3.1(q) and for property that is specifically the subject of,
and covered by, other representations and warranties as to ownership or title
contained herein, the Company and its Subsidiaries have good and marketable
title in fee simple to all real property. Except as set forth on Schedule
3.1(q), the Company and its Subsidiaries have good and marketable title to all
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as whole, in each case free and clear of all liens,
encumbrances and defects except such as do not materially affect the value of
such property and do not interfere with the use made and proposed to be made of
such property by the Company and any of its Subsidiaries. Any real property and
facilities held under lease by the Company and any of its Subsidiaries are held
by them under valid, subsisting and enforceable leases with such exceptions as
are not material and do not interfere with the use made and proposed to be made
of such property and buildings by the Company and its Subsidiaries.

                                (r)            Patents and Trademarks. The
Company and its Subsidiaries own, possess, license or have other rights to use
all foreign and domestic patents, patent applications, trade and service marks,
trade

12

--------------------------------------------------------------------------------



and service mark registrations, trade names, copyrights, licenses, inventions,
trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted. Except as set forth
in the SEC Reports and except where such violations or infringements would not
have, either individually or in the aggregate, a Material Adverse Effect,
(a) there are no rights of third parties to any such Intellectual Property; (b)
to the Company’s Knowledge, there is no infringement by third parties of any
such Intellectual Property; (c) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s and its Subsidiaries’ rights in or to any such Intellectual
Property, and the Company is unaware of any facts which would form a reasonable
basis for any such claim; (d) there is no pending or, to the Company’s
Knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; and (e) there is no
pending or, to the Company’s Knowledge, threatened action, suit, proceeding or
claim by others that the Company and/or any Subsidiary infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others, and the Company is unaware of any other fact which would form
a reasonable basis for any such claim.

                                (s)           Insurance. The Company and each of
the Subsidiaries (other than the Inactive Subsidiaries) are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes to be prudent and customary in the businesses
and locations in which the Company and such Subsidiaries are engaged. Neither
the Company nor any of its Subsidiaries has received any notice of cancellation
of any such insurance, nor does the Company or any Subsidiary have any knowledge
that it will be unable to renew its existing insurance coverage for the Company
and such Subsidiaries as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

                                (t)            Transactions With Affiliates and
Employees. Except as set forth in the SEC Reports and other than the grant of
stock options disclosed on Schedule 3(t), none of the officers, directors or
employees of the Company is presently a party to any transaction with the
Company (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the Company’s Knowledge, any corporation,
partnership, trust or other entity in which any such officer, director, or
employee has a substantial interest or is an officer, director, trustee or
partner.

                                (u)           Internal Accounting Controls. The
Company and each of its Subsidiaries (other than the Inactive Subsidiaries)
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (iii) access to assets
or incurrence of liabilities is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accountability for
assets and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences.

                                (v)           Sarbanes-Oxley; Disclosure
Controls. The Company is in compliance in all material respects with all of the
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it.

                                (w)          Certain Fees. No person or entity
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest or claim against or upon the Company or a Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company, other than the
Placement Agent with respect to the offer and sale of the Securities (which
placement agent fees are being paid by the Company). The

13

--------------------------------------------------------------------------------




Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

                                (x)            Private Placement. Assuming the
accuracy of the Purchasers’ representations and warranties set forth in Section
3.2 of this Agreement, no registration under the Securities Act is required for
the offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents.

                                (y)           Registration Rights. Other than
each of the Purchasers or as set forth in Schedule 3.1(y) hereto, no Person has
any right to cause the Company to effect the registration under the Securities
Act of any securities of the Company other than those securities which are
currently registered on an effective registration statement on file with the
Commission.

                                (z)            No Directed Selling Efforts or
General Solicitation. Neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has conducted any “general solicitation” or
“general advertising” (as those terms are used in Regulation D) in connection
with the offer or sale of any of the Securities.

                                (aa)         No Integrated Offering. Assuming
the accuracy of the Purchasers’ representations and warranties set forth in
Section 3.2, none of the Company, its Subsidiaries nor any of their Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, at any
time within the past six months, made any offers or sales of any Company
security or solicited any offers to buy any security under circumstances that
would (i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

                                (bb)         Listing and Maintenance
Requirements. The Company’s Common Stock is registered pursuant to Section 12(b)
or 12(g) of the Exchange Act, and the Company has taken no action designed to
terminate (or which would reasonably be expected to have the effect of
terminating) the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. Except as specified in the SEC Reports, the
Company has not, in the 12 months preceding the date hereof, received written
notice from any Trading Market on which the Common Stock is or has been listed
or quoted to the effect that the Company is not in compliance with the listing
or maintenance requirements of such Trading Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.

                                (cc)         Investment Company. Neither the
Company nor any of its Subsidiaries is required to be registered as, and is not
an Affiliate of, and immediately following the Closing will not be required to
register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

                                (dd)         Questionable Payments. Neither the
Company nor any of its Subsidiaries, nor, to the Company’s Knowledge, any
directors, officers, employees, agents or other Persons acting on behalf of the
Company or any of its Subsidiaries has, in the course of its actions for, or on
behalf of, the Company: (a) directly or indirectly, used any corporate funds for
unlawful contributions, gifts, entertainment or other unlawful expenses relating
to foreign or domestic political activity; (b) made any direct or indirect
unlawful

14

--------------------------------------------------------------------------------






payments to any foreign or domestic governmental officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds; (c)
violated in any material respect any provision of the Foreign Corrupt Practices
Act of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

                                (ee)         Application of Takeover
Protections; Rights Agreements. The Company and its board of directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s charter documents or the laws of its state of incorporation that is or
could reasonably be expected to become applicable to any of the Purchasers as a
result of the Purchasers and the Company fulfilling their obligations or
exercising their rights under the Transaction Documents, including, without
limitation, the Company’s issuance of the Securities and the Purchasers’
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

                                (ff)           Disclosure. The Company confirms
that neither it nor any of its officers or directors nor any other Person acting
on its or their behalf has provided, and it has not authorized the Placement
Agent to provide, any Purchaser or its respective agents or counsel with any
information that it believes constitutes or could reasonably be expected to
constitute material, non-public information except insofar as the existence,
provisions and terms of the Transaction Documents and the proposed transactions
hereunder may constitute such information, all of which will be disclosed by the
Company in the Press Release as contemplated by Section 4.9 hereof. The Company
understands and confirms that the Purchasers will rely on the foregoing
representations in effecting transactions in securities of the Company. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed (assuming for this purpose that the Company’s
reports filed under the Exchange Act are being incorporated into an effective
registration statement filed by the Company under the Securities Act), except
for the announcement of this Agreement and related transactions.

                                (gg)         Off Balance Sheet Arrangements.
There is no transaction, arrangement, or other relationship between the Company
(or any Subsidiary) and an unconsolidated or other off balance sheet entity that
is required to be disclosed by the Company in its Exchange Act filings and is
not so disclosed or that otherwise would have a Material Adverse Effect.

                                (hh)         Acknowledgment Regarding
Purchasers’ Purchase of Securities. The Company acknowledges and agrees that
each of the Purchasers is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

                                (ii)           Regulation M Compliance. The
Company has not, and to the Company’s Knowledge no one acting on its behalf has,
(i) taken, directly or indirectly, any action designed to cause or to

15

--------------------------------------------------------------------------------






result in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities, (ii) sold,
bid for, purchased, or paid any compensation for soliciting purchases of, any of
the securities of the Company or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Placement Agent in connection with the placement of the Securities

                                (jj)           Acknowledgment Regarding
Purchasers Trading Activity. Anything in this Agreement or elsewhere herein to
the contrary notwithstanding (except for Section 3.2(h) and 4.14 hereof), it is
understood and acknowledged by the Company (i) that none of the Purchasers have
been asked to agree, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Purchaser, including Short Sales, and specifically
including, without limitation, Short Sales or “derivative” transactions, may
negatively impact the market price of the Company’s publicly-traded securities;
(iii) that any Purchaser, and counter-parties in “derivative” transactions to
which any such Purchaser is a party, directly or indirectly, presently may have
a “short” position in the Common Stock, and (iv) that each Purchaser shall not
be deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction. The Company further understands
and acknowledges that (a) one or more Purchasers may engage in hedging
activities at various times during the period that the Securities are
outstanding and (b) such hedging activities (if any) could reduce the value of
the existing shareholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted.

                                (kk)         Form S-3 Eligibility. As of May 1,
2007, the Company will meet the eligibility requirements contained in Section
I.A. and in Section I.B.3 of the General Instructions to Form S-3 to register
securities with the Commission on a registration statement on Form S-3 under the
Securities Act.

                3.2           Representations and Warranties of the Purchasers.
Each Purchaser hereby, for itself and for no other Purchaser, represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:

                                (a)           Organization; Authority. Such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder. The execution, delivery
and performance by such Purchaser of the transactions contemplated by this
Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. Each of this
Agreement and the Registration Rights Agreement has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

                                (b)           No Conflicts. The execution,
delivery and performance by such Purchaser of this Agreement and the
Registration Rights Agreement and the consummation by such Purchaser of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Purchaser, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Purchaser is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state

16

--------------------------------------------------------------------------------






securities laws) applicable to such Purchaser, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Purchaser to perform its
obligations hereunder.

                                (c)           Investment Intent. Such Purchaser
understands that the Securities are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities and, upon exercise of the Warrants, will acquire the
Warrant Shares issuable upon exercise thereof as principal for its own account
and not with a view to, or for distributing or reselling such Securities or any
part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
such Purchaser does not agree to hold any of the Securities for any minimum
period of time and reserves the right, subject to the provisions of this
Agreement and the Registration Rights Agreement, at all times to sell or
otherwise dispose of all or any part of such Securities or Warrant Shares
pursuant to an effective registration statement under the Securities Act or
under an exemption from such registration and in compliance with applicable
federal and state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; such Purchaser is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

                                (d)           Purchaser Status. At the time such
Purchaser was offered the Securities, it was, and at the date hereof it is, and
on each date on which it exercises the Warrants it will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act.

                                (e)           General Solicitation. Such
Purchaser is not purchasing the Securities as a result of any advertisement,
article, notice or other communication regarding the Securities published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general advertisement.

                                (f)            Experience of Such Purchaser.
Such Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in the
Securities and, at the present time, is able to afford a complete loss of such
investment.

                                (g)           Access to Information. Such
Purchaser acknowledges that it has had the opportunity to review the Disclosure
Materials and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Securities.

17

--------------------------------------------------------------------------------






                                (h)           Certain Trading Activities. Other
than with respect to the transactions contemplated herein, since the earlier to
occur of (1) the time that such Purchaser was first contacted by the Company,
the Placement Agent or any other Person regarding the transactions contemplated
hereby and (2) the tenth (10th) day prior to the date of this Agreement, neither
the Purchaser nor any Affiliate of such Purchaser which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Securities, and (z) is subject to such
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any transactions in the
securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s or Trading Affiliate’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Agreement. Other
than to other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in Short Sales in the securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced as described in Section 4.9.

                                (i)            Brokers and Finders. No Person
will have, as a result of the transactions contemplated by this Agreement, any
valid right, interest or claim against or upon the Company or any Purchaser for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Purchaser.

                                (j)            Independent Investment Decision.
Such Purchaser has independently evaluated the merits of its decision to
purchase Securities pursuant to the Transaction Documents, and such Purchaser
confirms that it has not relied on the advice of any other Purchaser’s business
and/or legal counsel in making such decision. Such Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Purchaser understands that the Placement Agent has acted solely as the agent of
the Company in this placement of the Securities and such Purchaser has not
relied on the business or legal advice of the Placement Agent or any of its
agents, counsel or Affiliates in making its investment decision hereunder, and
confirms that none of such Persons has made any representations or warranties to
such Purchaser in connection with the transactions contemplated by the
Transaction Documents.

                                (k)           Reliance on Exemptions. Such
Purchaser understands that the Securities being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgements and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

                                (l)            No Governmental Review. Such
Purchaser understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any

18

--------------------------------------------------------------------------------



recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.

                                (m)          Regulation M. Such Purchaser is
aware that the anti-manipulation rules of Regulation M under the Exchange Act
may apply to sales of Common Stock and other activities with respect to the
Common Stock by the Purchasers.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

                4.1           Transfer Restrictions.

                                (a)           Compliance with Laws.
Notwithstanding any other provision of this Article IV, each Purchaser covenants
that the Securities may be disposed of only pursuant to an effective
registration statement under, and in compliance with the requirements of, the
Securities Act, or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act, and in
compliance with any applicable state and federal securities laws. In connection
with any transfer of the Securities other than (i) pursuant to an effective
registration statement, (ii) to the Company, (iii) to an Affiliate of a
Purchaser, (iv) pursuant to Rule 144 (provided that the Purchaser provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the securities may be sold pursuant to such rule)
or Rule 144A, (v) pursuant to Rule 144(k) following the applicable holding
period or (vi) in connection with a bona fide pledge as contemplated in Section
4.1(b). The Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement.

                                (b)           Legends. Certificates evidencing
the Securities shall bear any legend as required by the “blue sky” laws of any
state and a restrictive legend in substantially the following form, until such
time as they are not required under Section 4.1(c):

 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE


19

--------------------------------------------------------------------------------



 
COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER THE
SECURITIES ACT.
 

                                The Company acknowledges and agrees that a
Purchaser may from time to time pledge, and/or grant a security interest in,
some or all of the legended Securities in connection with applicable securities
laws, pursuant to a bona fide margin agreement in compliance with a bona fide
margin loan. Such a pledge would not be subject to approval or consent of the
Company and no legal opinion of legal counsel to the pledgee, secured party or
pledgor shall be required in connection with the pledge, but such legal opinion
shall be required in connection with a subsequent transfer or foreclosure
following default by the Purchaser transferee of the pledge. No notice shall be
required of such pledge, but Purchaser’s transferee shall promptly notify the
Company of any such subsequent transfer or foreclosure. Each Purchaser
acknowledges that the Company shall not be responsible for any pledges relating
to, or the grant of any security interest in, any of the Securities or for any
agreement, understanding or arrangement between any Purchaser and its pledgee or
secured party. At the appropriate Purchaser’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Shares may reasonably request in connection with a pledge or transfer of the
Shares, including the preparation and filing of any required prospectus
supplement under Rule 423(b)(3) of the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of Selling
Stockholders thereunder. Each Purchaser acknowledges and agrees that, except as
otherwise provided in Section 4.1(c), any Shares subject to a pledge or security
interest as contemplated by this Section 4.1(b) shall continue to bear the
legend set forth in this Section 4.1(b) and be subject to the restrictions on
transfer set forth in Section 4.1(a).

                                (c)           Removal of Legends. The legend set
forth in Section 4.1(b) above shall be removed and the Company shall issue a
certificate without such legend or any other legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are registered for resale under the Securities Act, (ii) such
Securities are sold or transferred pursuant to Rule 144 (assuming the transferor
is not an Affiliate of the Company) or Rule 144A, or (iii) such Securities are
eligible for sale under Rule 144(k). The Company shall cause Company Counsel to
issue the legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Company’s transfer agent on the Effective Date. Any fees
(with respect to the Transfer Agent, Company Counsel or otherwise) associated
with the issuance of such opinion or the removal of such legend shall be borne
by the Company. If any portion of the Warrant is exercised at a time when there
is an effective registration statement to cover the resale of the Warrant
Shares, or if such Warrant Shares may be sold under Rule 144(k), then such
Warrant Shares shall be issued free of all legends. Following the Effective
Date, or at such earlier time as a legend is no longer required for certain
Securities, the Company will no later than three (3) Trading Days following the
delivery by a Purchaser to the Company or the Transfer Agent (with notice to the
Company) of (i) a legended certificate representing such Shares or Warrant
Shares (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer or (ii) an
Exercise Notice in the manner stated in the Warrants to effect the exercise of
such Warrant in accordance with its terms and an opinion of counsel to the
extent required by Section 4.1(a), (such third Trading Day, the “Legend Removal
Date”) deliver or cause to be delivered to such Purchaser a certificate
representing such Securities that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section. Certificates for Shares or Warrant Shares subject to
legend removal hereunder shall be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC.

                                (d)           Irrevocable Transfer Agent
Instructions. The Company shall issue irrevocable instructions to its transfer
agent, and any subsequent transfer agent, to issue certificates or credit shares
to the applicable balance accounts at DTC, registered in the name of each
Purchaser or its respective nominee(s), for the Shares and the Warrant Shares in
such amounts as specified from time to time by each Purchaser to

20

--------------------------------------------------------------------------------






the Company in the form of Exhibit E attached hereto (the “Irrevocable Transfer
Agent Instructions”). The Company represents and warrants that no instruction
other than the Irrevocable Transfer Agent Instructions referred to in this
Section 4.1(d) will be given by the Company to its transfer agent in connection
with this Agreement, and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the other Transaction Documents. The Company
acknowledges that a breach by it of its obligations under this Section 4.1(d)
will cause irreparable harm to a Purchaser. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 4.1(d) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 4.1(d), that
a Purchaser shall be entitled, in addition to all other available remedies, to
an order and/or injunction restraining any breach and requiring immediate
issuance and transfer, without the necessity of showing economic loss and
without any bond or other security being required.

                                (e)           Acknowledgement. Each Purchaser
hereunder acknowledges its primary responsibilities under the Securities Act and
accordingly will not sell the Shares, the Warrant Shares or any interest therein
without complying with the requirements of the Securities Act. While the
above-referenced registration statement remains effective, each Purchaser
hereunder may sell the shares in accordance with the plan of distribution
contained in the registration statement and if it does so it will comply
therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company in writing at
any time after the date any legend is removed pursuant to Section 4.1(c) hereof
that the registration statement registering the resale of the Shares or the
Warrant Shares is not effective or that the prospectus included in such
registration statement no longer complies with the requirements of Section 10 of
the Securities Act, the Purchaser will refrain from selling such Shares and
Warrant Shares until such time as the Purchaser is notified by the Company that
such registration statement is effective or such prospectus is compliant with
Section 10 of the Exchange Act, unless such Purchaser is able to, and does, sell
such Shares or Warrant Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act. Both the Company
and its Transfer Agent, and their respective directors, officers, employees and
agents, may rely on this subsection (e) and each Purchaser hereunder will
indemnify and hold harmless each of such persons from any breaches or violations
of this paragraph.

                                (f)           Buy-In. If the Company shall fail
for any reason or for no reason to issue to a Purchaser unlegended certificates
within three (3) Business Days of receipt of documents necessary for the removal
of the legend set forth above (the “Deadline Date”), then, in addition to all
other remedies available to such Purchaser, if on or after the Business Day
immediately following such three (3) Business Day period, such Purchaser
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the holder of shares of Common Stock that
such Purchaser anticipated receiving from the Company without any restrictive
legend (a “Buy-In”), then the Company shall, within three (3) Business Days
after such Purchaser’s request and in such Purchaser’s sole discretion, either
(i) pay cash to the Purchaser in an amount equal to such Purchaser’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) shall terminate, or (ii) promptly honor its obligation to deliver to such
Purchaser a certificate or certificates representing such shares of Common Stock
and pay cash to the Purchaser in an amount equal to the excess (if any) of the
Buy-In Price over the product of (a) such number of shares of Common Stock,
times (b) the Closing Bid Price on the Deadline Date.

21

--------------------------------------------------------------------------------






                4.2           [Reserved].

                4.3           Reservation of Common Stock. The Company shall
take all action necessary to at all times have authorized, and reserved for the
purpose of issuance from and after the Closing Date, no less than 100% of the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
issued at the Closing.

                4.4           Furnishing of Information. In order to enable the
Purchasers to sell the Securities under Rule 144 of the Securities Act, the
Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. If the Company is
not required to file reports pursuant to such laws, it will prepare and furnish
to the Purchasers and make publicly available in accordance with Rule 144(c)
such information as is required for the Purchasers to sell the Shares and
Warrant Shares under Rule 144. The Company further covenants that it will take
such further action as any holder of Securities may reasonably request, all to
the extent required from time to time to enable such Person to sell the Shares
and Warrant Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.

                4.5           Reporting Status. Other than in connection with a
Fundamental Transaction (as such term is defined in the Warrant), during the two
year period from and after the Effective Date, the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would otherwise permit
such termination.

                4.6           Form D and Blue Sky. The Company agrees to timely
file a Form D with respect to the Securities as required under Regulation D and
to provide a copy thereof to each Purchaser promptly after such filing. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Securities for sale to the Purchasers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States (or to obtain an exemption from such qualification), and shall
provide evidence of any such action so taken to the Purchasers on or prior to
the Closing Date. The Company shall make all filings and reports relating to the
offer and sale of the Securities required under applicable securities or “Blue
Sky” laws of the states of the United States following the Closing Date.

                4.7           No Integration. The Company shall not, and shall
use its commercially reasonable efforts to ensure that no Affiliate of the
Company shall, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any security (as defined in Section 2 of the Securities
Act) that will be integrated with the offer or sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
of the Securities to the Purchasers, or that will be integrated with the offer
or sale of the Securities for purposes of the rules and regulations of any
Trading Market such that it would require shareholder approval prior to the
closing of such other transaction unless shareholder approval is obtained before
the closing of such subsequent transaction.

                4.8           Subsequent Registrations. Other than pursuant to
the Registration Statement, prior to the date that is 60 days after the
Effective Date, the Company shall not file any registration statement (other
than on Form S-8 or, in connection with an acquisition, on Form S-4) with the
Commission with respect to any securities of the Company.

                4.9           Securities Laws Disclosure; Publicity. By 9:00
a.m., New York City time, on the Trading Day immediately following the execution
of this Agreement, the Company shall issue a press release (the “Press Release”)
reasonably acceptable to the Placement Agent disclosing all material terms of
the transactions contemplated hereby. On or before 9:00 a.m., New York City
time, on the second Trading Day

22

--------------------------------------------------------------------------------






following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing the terms of the Transaction
Documents (and including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the form of Warrant and the Registration Rights Agreement)). Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser or
an Affiliate of any Purchaser, or include the name of any Purchaser or an
Affiliate of any Purchaser in any press release or filing with the Commission
(other than the Registration Statement) or any regulatory agency or Trading
Market, without the prior written consent of such Purchaser, except (i) as
required by federal securities law in connection with (A) any registration
statement contemplated by the Registration Rights Agreement and (B) the filing
of final Transaction Documents (including signature pages thereto) with the
Commission and (ii) to the extent such disclosure is required by law, request of
the Staff of the Commission or Trading Market regulations, in which case the
Company shall provide the Purchasers with prior written notice of such
disclosure permitted under this subclause (ii). From and after the issuance of
the Press Release, no Purchaser shall be in possession of any material,
non-public information received from the Company, any Subsidiary or any of their
respective officers, directors, employees or agents, that is not disclosed in
the Press Release. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in this
Section 4.9, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

                4.10         Non-Public Information. Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company shall not, and shall cause each Subsidiary
and each of their respective officers, directors, employees and agents, not to,
provide any Purchaser with any material, non-public information regarding the
Company or any of its Subsidiaries from and after the filing of the Press
Release without the express written consent of such Purchaser, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.

                4.11         Indemnification.

                                (a)           Indemnification of Purchasers. In
addition to the indemnity provided in the Registration Rights Agreement, the
Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, Affiliates, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to third party claims against such Purchaser relating to
any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents. The
Company will not be liable to any Purchaser Party under this Agreement to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents.

                                (b)           Conduct of Indemnification
Proceedings . Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be

23

--------------------------------------------------------------------------------






sought pursuant to Section 4.11(a), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel, and shall assume the payment of all fees
and expenses; provided, however, that the failure of any Indemnified Person so
to notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually prejudiced by such failure to
notify. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
(ii) the Company shall have failed promptly to assume the defense of such
proceeding and to employ counsel reasonably satisfactory to such Indemnified
Person in such proceeding; or (iii) in the reasonable judgment of counsel to
such Indemnified Person, representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. The Company shall not be liable for any settlement of any proceeding
effected without its written consent. Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

                4.12         Listing of Securities. Prior to the execution of
this Agreement or promptly following the date hereof, the Company shall have
taken or shall take all necessary action to cause the Shares, the Warrant Shares
and the shares of Common Stock issuable upon exercise of the warrants issued to
the Placement Agent to be listed upon the Principal Trading Market, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance) and shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing. Further, if the Company applies to have its Common
Stock or other securities listed on any other Trading Market, it shall include
in such application the Shares and the Warrant Shares (including the shares of
Common Stock issuable upon exercise of the warrants issued to the Placement
Agent) and will take such other action as is necessary to cause the Shares, and
the Warrant Shares (including the shares of Common Stock issuable upon exercise
of the warrants issued to the Placement Agent) to be listed on such other
Trading Market as promptly as practicable.

                4.13         Use of Proceeds. The Company intends to use the net
proceeds from the sale of the Securities hereunder for acquisitions of products,
working capital and general corporate purposes and not for the satisfaction of
any portion of the Company’s debt (other than payment of trade payables and
accrued expenses in the ordinary course of the Company’s business and consistent
with prior practices), or to redeem any Common Stock or Common Stock Equivalents
or to settle any outstanding Action.

                4.14         Short Sales and Confidentiality After The Date
Hereof. Such Purchaser shall not, and shall cause its Trading Affiliates not to,
engage, directly or indirectly, in any transactions in the securities of the
Company (including, without limitation, any Short Sales) involving the Company’s
securities during the period from the date hereof until the earlier of such time
as (i) the transactions contemplated by this Agreement are first publicly
announced as described in Section 4.9 or (ii) this Agreement is terminated with
respect to a Purchaser pursuant to Section 6.18. Notwithstanding the foregoing,
in the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall apply only with respect to the
portion of assets managed by the portfolio manager that have knowledge about the
financing transaction contemplated by this Agreement. Each Purchaser understands
and acknowledges, severally and not jointly with any other Purchaser, that the
Commission currently takes the position that covering a short position
established prior to effectiveness of a resale registration statement with
shares included in such registration statement would be a violation of Section 5
of the Securities Act, as

24

--------------------------------------------------------------------------------






set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance.

ARTICLE V.
CONDITIONS PRECEDENT TO CLOSING

                5.1           Conditions Precedent to the Obligations of the
Purchasers to Purchase Securities. The obligation of each Purchaser to acquire
Securities at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Purchaser (as to itself only):

                                (a)           Representations and Warranties.
The representations and warranties of the Company contained herein shall be true
and correct in all material respects (except for those representations and
warranties which are qualified as to materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
the date when made and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

                                (b)           Performance. The Company shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by it at or prior to the Closing.

                                (c)           No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

                                (d)           Consents. The Company shall have
obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities at the Closing (including all Required
Approvals), all of which shall be and remain so long as necessary in full force
and effect.

                                (e)           Adverse Changes. Since the date of
execution of this Agreement, no event or series of events shall have occurred
that has had or would reasonably be expected to have a Material Adverse Effect.

                                (f)            No Suspensions of Trading in
Common Stock; Listing. The Common Stock (i) shall be designated for quotation or
listed on the Principal Trading Market and (ii) shall not have been suspended,
as of the Closing Date, by the Commission or the Principal Trading Market from
trading on the Principal Trading Market nor shall suspension by the Commission
or the Principal Trading Market have been threatened, as of the Closing Date,
either (A) in writing by the Commission or the Principal Trading Market or (B)
by falling below the minimum listing maintenance requirements of the Principal
Trading Market.

                                (g)           Company Deliverables. The Company
shall have delivered the Company Deliverables in accordance with Section 2.2(a).

                                (h)           Compliance Certificate. The
Company shall have delivered to each Purchaser a certificate, dated as of the
Closing Date and signed by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in this Section 5.1 as of the Closing Date, in the form
attached hereto as Exhibit G.

25

--------------------------------------------------------------------------------






                                (i)            Termination. This Agreement shall
not have been terminated as to such Purchaser in accordance with Section 6.18
herein.

                5.2           Conditions Precedent to the Obligations of the
Company to sell Securities. The Company’s obligation to sell and issue the
Securities at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

                                (a)           Representations and Warranties.
The representations and warranties made by the Purchasers in Section 3.2 hereof
shall be true and correct in all material respects as of the date when made, and
as of the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a specific date.

                                (b)           Performance. The Purchasers shall
have performed, satisfied and complied in all material respects with all
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Purchasers at or prior to the
Closing Date.

                                (c)           No Injunction. No statute, rule,
regulation, executive order, decree, ruling or injunction shall have been
enacted, entered, promulgated or endorsed by any court or governmental authority
of competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.

                                (d)           Consents. Provided that the
Company is in compliance with Section 4.12 of this Agreement, the Company shall
have obtained in a timely fashion any and all consents, approvals, registrations
and waivers required for the listing of the Shares and Warrant Shares on the
American Stock Exchange.

                                (e)           Purchasers Deliverables. Each
Purchaser shall have delivered its Purchaser Deliverables in accordance with
Section 2.2(b).

                                (f)            Termination. This Agreement shall
not have been terminated as to such Purchaser in accordance with Section 6.18
herein.

ARTICLE VI.
MISCELLANEOUS

                6.1           Fees and Expenses. At Closing, the Company shall
reimburse the Placement Agent for the reasonable fees and expenses in connection
with the transactions contemplated by this Agreement pursuant to its obligations
under its engagement letter with the Placement Agent (the “Engagement Letter”),
which the Company agrees shall include the reasonable fees and expenses of
counsel to the Placement Agent (which fees shall include, without limitation,
the fees and expenses associated with the negotiation, preparation and execution
and delivery of this Agreement and the other Transaction Documents and any
amendments, modifications or waivers thereto), subject to a cap of $50,000 in
accordance with the terms of the Engagement Letter. The Company and the
Purchasers shall each pay the fees and expenses of their respective advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of the Securities to the Purchasers. Each party acknowledges
that Lowenstein Sandler PC has rendered legal advice to the Placement Agent and
not to such party in connection

26



--------------------------------------------------------------------------------






with the transactions contemplated hereby, and that such party has relied for
such matters on the advice of its own respective counsel.

                6.2           Entire Agreement. The Transaction Documents,
together with the Exhibits and Schedules thereto, contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules. At or after the
Closing, and without further consideration, the Company and the Purchasers will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

                6.3           Notices. Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile (provided the sender receives a machine-generated confirmation of
successful transmission) at the facsimile number specified in this Section prior
to 5:00 p.m., New York City time, on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section on a day that is not
a Trading Day or later than 5:00 p.m., New York City time, on any Trading Day,
(c) the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:

  If to the Company: Castle Brands Inc.     570 Lexington Avenue     29th Floor
    New York, New York 10022     Telephone No.: (646) 356-0200     Facsimile
No.: (646) 356-0222     Attention: Seth Weinberg         With a copy to:
Patterson Belknap Webb & Tyler LLP     1133 Avenue of the Americas     New York,
New York 10036     Telephone No.: (212) 336-2580     Facsimile No.: (212)
336-7953     Attention: John E. Schmeltzer, III       If to a Purchaser:
To the address set forth under such Purchaser’s name on the signature page
hereof;

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

                6.4           Amendments; Waivers; No Additional Consideration.
No provision of this Agreement may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and Purchasers
holding or having the right to acquire a majority of the Shares and the Warrant
Shares on a fully-diluted basis at the time of such amendment or, in the case of
a waiver, by the party against whom enforcement of any such waiver is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right. No consideration shall be offered or paid to any Purchaser to amend or
consent to a waiver or modification of

27

--------------------------------------------------------------------------------






any provision of any Transaction Document unless the same consideration is also
offered to all Purchasers who then hold Securities.

                6.5           Construction. The headings herein are for
convenience only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof. The language used in
this Agreement will be deemed to be the language chosen by the parties to
express their mutual intent, and no rules of strict construction will be applied
against any party. This Agreement shall be construed as if drafted jointly by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement or any of the Transaction Documents.

                6.6           Successors and Assigns. The provisions of this
Agreement shall inure to the benefit of and be binding upon the parties and
their successors and permitted assigns. This Agreement, or any rights or
obligations hereunder, may not be assigned by the Company without the prior
written consent of the Purchasers. Any Purchaser may assign its rights hereunder
in whole or in part to any Person to whom such Purchaser assigns or transfers
any Securities in compliance with the Transaction Documents and applicable law,
provided such transferee shall agree in writing to be bound, with respect to the
transferred Securities, by the terms and conditions of this Agreement that apply
to the “Purchasers”.

                6.7             No Third-Party Beneficiaries. This Agreement is
intended for the benefit of the parties hereto and their respective successors
and permitted assigns and is not for the benefit of, nor may any provision
hereof be enforced by, any other Person, except each Purchaser Party is an
intended third party beneficiary of Section 4.11, and each Purchaser Party may
enforce the provisions of such Section directly against the parties with
obligations thereunder.

                6.8           Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective Affiliates, employees or agents) shall be commenced exclusively in
the New York Courts. Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  If any party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

                6.9           Survival. Subject to applicable statute of
limitations, the representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities for a period
of three years from Closing.

28

--------------------------------------------------------------------------------






                6.10         Execution. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

                6.11         Severability. If any provision of this Agreement is
held to be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

                6.12         Rescission and Withdrawal Right. Notwithstanding
anything to the contrary contained in (and without limiting any similar
provisions of) the Transaction Documents, whenever any Purchaser exercises a
right, election, demand or option under a Transaction Document and the Company
does not timely perform its related obligations within the periods therein
provided, then such Purchaser may rescind or withdraw, in its sole discretion
from time to time upon written notice to the Company, any relevant notice,
demand or election in whole or in part without prejudice to its future actions
and rights

                6.13         Replacement of Securities. If any certificate or
instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and, if reasonably requested by the Company,
an agreement to indemnify and hold harmless the Company and the Transfer Agent
for any losses in connection therewith or, if required by the Transfer Agent, a
bond in such form and amount as is reasonably required by the Transfer Agent.
The applicants for a new certificate or instrument under such circumstances
shall also pay any reasonable third-party costs associated with the issuance of
such replacement Securities. If a replacement certificate or instrument
evidencing any Securities is requested due to a mutilation thereof, the Company
may require delivery of such mutilated certificate or instrument as a condition
precedent to any issuance of a replacement.

                6.14         Remedies. In addition to being entitled to exercise
all rights provided herein or granted by law, including recovery of damages,
each of the Purchasers and the Company will be entitled to specific performance
under the Transaction Documents. The parties agree that monetary damages may not
be adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

                6.15         Payment Set Aside. To the extent that the Company
makes a payment or payments to any Purchaser pursuant to any Transaction
Document or a Purchaser enforces or exercises its rights thereunder, and such
payment or payments or the proceeds of such enforcement or exercise or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside, recovered from, disgorged by or are required to be refunded, repaid
or otherwise restored to the Company, a trustee, receiver or any other person
under any law (including, without limitation, any bankruptcy law, state or
federal law, common law or equitable cause of action), then to the extent of any
such restoration the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

29

--------------------------------------------------------------------------------






                6.16         Adjustments in Share Numbers and Prices. In the
event of any stock split, subdivision, dividend or distribution payable in
shares of Common Stock (or other securities or rights convertible into, or
entitling the holder thereof to receive directly or indirectly shares of Common
Stock), combination or other similar recapitalization or event occurring after
the date hereof, each reference in any Transaction Document to a number of
shares or a price per share shall be deemed to be amended to appropriately
account for such event.

                6.17         Independent Nature of Purchasers’ Obligations and
Rights. The obligations of each Purchaser under any Transaction Document are
several and not joint with the obligations of any other Purchaser, and no
Purchaser shall be responsible in any way for the performance of the obligations
of any other Purchaser under any Transaction Document. The decision of each
Purchaser to purchase Securities pursuant to the Transaction Documents has been
made by such Purchaser independently of any other Purchaser and independently of
any information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. The Company acknowledges
that each of the Purchasers has been provided with the same Transaction
Documents for the purpose of closing a transaction with multiple Purchasers and
not because it was required or requested to do so by any Purchaser. The
Company’s obligations to each Purchaser under this Agreement are identical to
its obligations to each other Purchaser other than such differences resulting
solely from the number of Securities purchased by such Purchaser, but regardless
of whether such obligations are memorialized herein or in another agreement
between the Company and a Purchaser.

                6.18         Termination. This Agreement may be terminated and
the sale and purchase of the Shares and the Warrants abandoned at any time prior
to the Closing by either the Company or any Purchaser (with respect to itself
only) upon written notice to the other, if the Closing has not been consummated
on or prior to 5:00 p.m., New York City time, on the Outside Date; provided,
however, that the right to terminate this Agreement under this Section 6.18
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time. Nothing in this Section
6.18 shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Purchasers. Upon
a termination in accordance with this Section, the Company and the terminating
Purchaser(s) shall not have any further obligation or liability (including
arising from such termination) to the other, and no Purchaser will have any
liability to any other Purchaser under the Transaction Documents as a result
therefrom.

30

--------------------------------------------------------------------------------



                IN WITNESS WHEREOF, the parties hereto have caused this
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  CASTLE BRANDS INC.       By: /s/ Mark Andrews     Name: Mark Andrews    
Title: Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOR PURCHASERS FOLLOW]



--------------------------------------------------------------------------------